Citation Nr: 1507523	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disability, or to a left ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to December 1986 and had additional Reserve duty. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a March 2013 Travel Board hearing, a transcript of which has been associated with the record through Virtual VA.  The Veteran's file is all now either in the Virtual VA file or the Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  The Veteran competently and credibly reported that he experienced a low back injury August 1986 while in service, and continued symptoms of low back pain precipitated by his occupational duties as a medic. 

2.  There is competent and probative evidence of continuation of low back pathology therefrom.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a low back disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the claim is being granted, any error related to the VCAA is rendered moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). 

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  Where lay testimony provided regarding in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a 'chronic' disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran contends that he is entitled to service connection for a low back disorder.  

Specifically, the Veteran reported that while in service he was involved in several hard helicopter landings, was at times thrown around the aircraft during bumpy rides (as a flight medic he was not buckled in, but rather treating the patient), had some jumps from four to five feet from the helicopter, was occasionally lowered with a device that resulted in a bumpy landing, and lifted some very heavy patients.  He described one instance in which the helicopter's blade struck a tree, and it landed quickly from a height of approximately 40 to 50 feet.  At the hearing, the Veteran's representative emphasized that the service treatment records contain a notation in August 1986 following the aircraft mishap, which record seemed to have been overlooked by the recent examiner.  The Veteran reported that to avoid being grounded, he chose to self-treat his back pain by going to the spa at the gym and taking Motrin. 

The Veteran's diagnoses regarding his low back include lumbar degenerative disc disease, and lumbar intervertebral disc syndrome.  The Veteran reported that following years of self-treating his back pain, he sought medical treatment in 1994, and in approximately 2001 had a magnetic resonance imaging test that revealed his herniated disc and the presence of degenerative disc disease.  He experienced loss of disk space and osteoarthritis. 

At his VA examination in October 2012 the Veteran reported that a physical therapist told him his back pain might be due to fracturing his knee, in addition to the disease and damage to his low spine.  

The Veteran has asserted that the VA examination was inadequate for adjudication purposes.  The examiner reasoned that with no supporting evidence of back problems during service, the connection of the Veteran's back condition to service could not be established, and it was less likely than not incurred in or caused by service.  As such, the VA examiner provided a negative nexus opinion with reasoning that relied on an absence of documented episodes of back pain in service or for many years thereafter.  The Veteran has, however, indicated that he experienced back pain in service, and treated it at that time, as well as thereafter with Motrin, heating pads and hot tub soaks.  He has additionally discussed his self-treatment of back pain, to include radiation, since his 1986 injury in service.  The Veteran is competent and credible to report his symptomatology, and he has experience as a flight medic in service.  As such, in November 2013 the Board found that the opinion obtained by the VA examiner was not sufficient.

Consequently, another VA opinion from the previous examiner, or if unavailable, from a similarly situated examiner was sought.  The Board indicated that if the examiner deemed it necessary, then another VA examination could be afforded.  In December 2013 the Veteran showed up for a VA examination to learn that there was disagreement as to whether one was warranted, and an interview was provided only after he insisted on an examination.  The examiner who provided the interview and ultimately negative nexus opinion was a physician's assistant rather than a physician.  The Veteran has called into question this examiner's competency and suggested that she was biased against his claim based on comments she made proceeding and during the interview.  In any event, the Board finds that the negative nexus opinion she provided on a direct basis is inadequate in that the reasoning focused on the lack of documentation of medical evidence of a low back condition for several years following service, and did not fully answer the question as to secondary service connection, in particular whether the low back was at least as likely as not worsened by the right knee or left ankle disabilities.  

The Veteran has suggested that because he served as a medic he is competent to render a medical nexus opinion that the August 1986 incident of a hard helicopter landing in service, combined with his work lifting patients as a medic, caused his current back disability.  He has indicated that although he has degenerative disc disease, the August 1986 incident started his back problems.  The Board observes that the Veteran's service personnel records show that his service included that of flight medical, medical Non-commissioned Officer (NCO), ambulance attendant, and utility helicopter chief.  In addition, he received training including that for a medical specialist, emergency medical technician, and medical professional.  As such, the Board considers that this Veteran is "qualified through education, training, or experience" to offer this medical opinion.  38 C.F.R. § 3.159(a)(1); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Further, the Veteran is competent and credible in his assertions of continuity of low back symptomatology since service, and his diagnoses include arthritis, and specifically lumbar degenerative disc disease.  

Here, the Veteran has an in-service injury, established primarily through his competent and credible assertions regarding the August 1986 in-service helicopter incident, and the continuous and progressive problems associated with his duties as a flight medic and medical NCO, to include lifting patients.  In addition, the Board observes that there is a notation in the service treatment records regarding an incident in August 1986.  The Veteran has competently and credibly indicated that he began to experience low back symptomatology in service, which he self-treated, and that he experienced low back symptomatology ever since service, which has continued to worsen.  The October 2012 VA examiner's lumbar spine diagnoses included lumbar degenerative disc disease, herniated disc, lumbar IVDS, and arthritis shown by imaging.  As indicated, moreover, arthritic conditions are amongst those for which continuity of symptomatology presents a viable theory of recovery.  Given the potential for in-service injury and symptomatology thereafter, there is a competent basis to attribute current low back disability to service.

Here, the October 2012 examination and December 2013 interview and opinion are inadequate.  The Board affords probative value to the Veteran's competent and credible statements of symptomatology since service.  Resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  


ORDER

Entitlement to service connection for a low back disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


